EXHIBIT 10.1

Execution Version

 

 

LIMITED WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED BUSINESS LOAN
AGREEMENT

 

This LIMITED WAIVER AND FIFTH AMENDMENT TO AMENDED AND RESTATED

BUSINESS LOAN AGREEMENT (this “Amendment”), dated May 21, 2020 (the “Fifth
Amendment Effective Date”), is made and entered into by and among Zions
Bancorporation, N.A. dba Amegy Bank (together with its successors and assigns,
“Lender”), Fuse Medical, Inc. (“Fuse”) and CPM Medical Consultants, LLC (“CPM”,
together with Fuse, collectively, the “Borrowers” and each a “Borrower”).

 

RECITALS

 

A.

Lender and Borrowers are parties to that certain Amended and Restated Business
Loan Agreement dated as of December 31, 2017 (as amended by that certain Limited
Wavier and First Amendment to Amended and Restated Business Loan Agreement,
dated as of September 21, 2018, as amended by that certain Limited Waiver and
Second Amendment to Amended and Restated Business Loan Agreement, dated as of
November 19, 2018, as amended by that certain Limited Waiver and Third Amendment
to Amended and Restated Business Loan Agreement dated as of May 9, 2019, as
amended by that certain Limited Waiver and Fourth Amendment to Amended and
Restated Business Loan Agreement dated December 18, 2019 and as may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”).

 

 

 

B.

An Event of Default has occurred and is continuing, under the Loan Agreement.

 

C.

Borrowers have requested that Lender waive such Event of Default, and amend the
Loan Agreement.

 

 

D.

Lender is willing to waive such Event of Default, and amend the Loan Agreement
on the terms and subject to the conditions set forth below.

 

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

Definitions

 

Section 1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same definitions assigned to such
terms in the Loan Agreement, as amended hereby.

 

ARTICLE II

Limited Waiver

 

Section 2.1 Limited Waiver. An Event of Default has occurred and currently
exists under the Loan Agreement as a result of Borrowers’ failure to maintain
the Minimum EBITDA of $125,000 for the fiscal quarter ended March 31, 2020 as
required by Section 9.1(b) of the Loan Agreement (the “Specified Default”).
Borrowers represent and warrant that the Specified Default is the only Default
or Event of Default that exists, or is anticipated to occur, under the Loan
Agreement and the other Loan Documents as of the Fifth Amendment Effective Date.
Subject to the satisfaction of the conditions precedent set forth in Section 4.1
hereof, Lender hereby waives the Specified Default. In no event shall such
waiver be deemed to constitute a waiver of (a) any Default or Event of Default
other than the Specified Default or (b)

 



-1-

SMRH:4841-2483-8588.4

 



--------------------------------------------------------------------------------

Borrowers’ obligation to comply with all of the terms and conditions of the Loan
Agreement and the other Loan Documents from and after the Fifth Amendment
Effective Date. Notwithstanding any prior, temporary mutual disregard of the
terms of any contracts between the parties, Borrowers hereby agree that they
shall be required strictly to comply with all of the terms of the Loan Documents
on and after the Fifth Amendment Effective Date.

 

ARTICLE III

 

Amendments to the Loan Agreement

 

In reliance upon the representations and warranties of the Lender and Borrowers
set forth in the Loan Documents and in this Amendment, the Loan Agreement is
hereby amended, effective as of the Fifth Amendment Effective Date, as follows:

 

Section 3.1Amendments.

 

(a)

The following definitions in Section 1.1 of the Loan Agreement are hereby
amended and restated in their entirety as follows:

 

 

“Permitted Debt” means (a) Debt constituting purchase money indebtedness or
Capital Lease Obligations in an aggregate amount outstanding not to exceed

$250,000, (b) the Obligations, (c) trade payables and other contractual
obligations arising in the ordinary course of business that are not past due by
more than 90 days, (d) the Earn-Out so long as it is subject to the Earn-Out
Subordination Agreement, (e) Debt existing on the Closing Date and described on
Schedule 10.3 attached hereto and made a part hereof, (f) the Subordinated Debt
and (g) the PPP Debt.

 

“Termination Date” means the earliest to occur of (a) November 4, 2020 and (b)
the date on which Lender’s commitment to make Loans is terminated pursuant to
Section 10.2.

 

(b)

Section 1.1 of the Loan Agreement is hereby amended to insert therein in
appropriate alphabetical order the following defined terms:

 

 

“CARES Act – Title I” means Title I of the Coronavirus Aid, Relief and Economic
Security Act, as amended (including any successor thereto), and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, regardless of the date
enacted, adopted, issued or implemented.

 

“NC 143” means NC 143 Family Holding, LP, a Texas limited partnership.

 

“NC 143 Debt” means the indebtedness evidenced by the NC 143 Note in a maximum
amount not exceeding the amount thereof permitted by the NC 143 Subordination
Agreement.

 

“NC 143 Loan Proceeds” means the proceeds of the loan evidenced by the NC 143
Promissory Note, the amount of which shall be no less than $180,000.

 

“NC 143 Note” means that certain Promissory Note dated May 6, 2020, by Fuse in
favor of NC 143, in the original principal amount of $180,000.

 



-2-

SMRH:4841-2483-8588.4

 



--------------------------------------------------------------------------------

“NC 143 Subordination Agreement” means that certain Subordination Agreement
dated May 20, 2020, by and among Lender, NC 143 and Borrowers.

 

“PPP Debt” means unsecured Debt of CPM to Zions Bancorporation, N.A. dba Amegy
Bank in an aggregate principal amount not to exceed $361,400 advanced by any
governmental authority (including the Small Business Administration) or any
other Person acting as a financial agent of a governmental authority or any
other Person to the extent such Debt is guaranteed by a governmental authority
(including the Small Business Administration), in each case pursuant to the
CARES Act – Title I.

 

“Reeg” means Reeg Medical Industries, Inc., a Texas corporation.

 

“Reeg Debt” means the indebtedness evidenced by the Reeg Note in a maximum
amount not exceeding the amount thereof permitted by the Reeg Subordination
Agreement.

 

“Reeg Loan Proceeds” means the proceeds of the loan evidenced by the Reeg
Promissory Note, the amount of which shall be no less than $20,000.

 

“Reeg Note” means that certain Promissory Note dated May 6, 2020, by Fuse in
favor of Reeg, in the original principal amount of $20,000.

 

“Reeg Subordination Agreement” means that certain Subordination Agreement dated
May 20, 2020, by and among Lender, Reeg and Borrowers.

 

“Subordinated Loan Proceeds” means, collectively, the NC 143 Loan Proceeds and
the Reeg Loan Proceeds.

 

“Subordinated Debt” mean, collectively, the NC 143 Debt and the Reeg Debt.

 

“Subordinated Debt Documents” means, collectively, the Subordinated Notes and
the Subordination Agreements.

 

“Subordinated Notes” means, collectively, the NC 143 Note and the Reeg Note.

 

“Subordination Agreements” means, collectively, the NC 143 Subordination
Agreement and the Reeg Subordination Agreement.

 

(b)

Section 9.1(b) of the Loan Agreement is hereby amended and restated to read in
its entirety as follows:

 

 

“(b)Minimum EBITDA. Borrowers shall not permit EBITDA for the two (2) fiscal
quarter period ending September 30, 2020 to be less than $25,000.”

 

(c)

Section 10.1 of the Loan Agreement is hereby amended by (i) replacing the “.” at
the end of subsection 10.1(q) with “;”, (ii) replacing the “.” at the end of
subsection 10.1(r) with “; or” and (iii) adding a new subsection 10.1(s)
immediately after subsection 10.1(r), which new subsection 10.1(s) shall read in
its entirety as follows:

 

 



-3-

SMRH:4841-2483-8588.4

 



--------------------------------------------------------------------------------

“(s)  The subordination provisions related to any Subordinated Debt shall for  
any reason be revoked or invalidated, or otherwise cease to be in full force and
effect, or any Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder, or
the Obligations under the Loan Documents for any reason shall not have the
priority contemplated by this Agreement or any such subordination provisions.”

 

ARTICLE IV

Conditions Precedent

 

Section 4.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Lender, upon which this Amendment shall be effective as of
the Fifth Amendment Effective Date:

 

(a)Lender shall have received a counterpart of this Amendment duly executed by
Borrowers and the Consent and Reaffirmation duly executed by Guarantors;

 

(b)the representations and warranties contained herein and in all other Loan
Documents shall be true and correct as of the Fifth Amendment Effective Date as
if made on the Fifth Amendment Effective Date;

 

(c)no Default or Event of Default shall have occurred and be continuing other
than the Specified Default;

 

(d)Borrowers shall have paid all reasonable costs and expenses incurred by
Lender in connection with the preparation, negotiation and execution of this
Amendment and the other Loan Documents executed pursuant hereto, including,
without limitation, the costs and fees of Lender’s legal counsel and such
counsel’s outstanding invoices related to the preparation of the Loan Documents
and amendments thereto;

 

(e)Fuse shall have received the Subordinated Loan Proceeds in an aggregate
amount no less than $200,000; and

 

(f)Lender shall have received duly executed copies of each of the Subordinated
Debt Documents in form and substance satisfactory to Lender.

 

ARTICLE V

Ratifications, Representations, Warranties, Acknowledgments and Covenants

 

Section 5.1 Ratifications by Borrowers. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Loan Agreement and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement are ratified
and confirmed and shall continue in full force and effect. The Loan Agreement as
amended by this Amendment shall continue to be legal, valid, binding and
enforceable in accordance with its terms.

 

Section 5.2       Renewal and Extension of Security Interests and Liens. Each
Borrower hereby

(a) renews and affirms the Liens created and granted in the Loan Documents, and
(b) agrees that this Amendment shall in no manner affect or impair the Liens
securing the Obligations, and that such Liens shall not in any manner be waived,
the purposes of this Amendment being to modify the Loan Agreement

 



-4-

SMRH:4841-2483-8588.4

 



--------------------------------------------------------------------------------

as herein provided, and to carry forward all Liens securing the same, which are
acknowledged by such Borrower to be valid and subsisting.

 

Section 5.3 Representations and Warranties. Each Borrower represents and
warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite entity action on the part of such
Borrower and will not violate the organizational documents of such Borrower or
any agreement to which such Borrower is a party, (b) the representations and
warranties contained in the Loan Agreement and in each of the other Loan
Documents are true and correct on and as of the Fifth Amendment Effective Date
as though made on the Fifth Amendment Effective Date, (c) no Default or Event of
Default under the Loan Agreement has occurred and is continuing other than the
Specified Default, and (d) such Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement, as amended hereby.

 

ARTICLE VI

Miscellaneous

 

Section 6.1  Survival of Representations and Warranties.  All representations
and warranties  made in the Loan Agreement or any other Loan Document, including
without limitation, any Loan Document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Lender or any closing shall affect
such representations and warranties or the right of Lender to rely thereon.

 

Section 6.2 Reference to Loan Agreement. Each of the Loan Documents and any and
all other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Loan
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Loan Agreement shall mean a reference to the Loan
Agreement as amended hereby.

 

Section 6.3 Expenses of Lender. Borrowers agree to pay on demand all reasonable
costs and expenses incurred by Lender directly in connection with any and all
amendments, modifications, and supplements to this Amendment and the other Loan
Documents executed pursuant hereto, including, without limitation, the costs and
fees of Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the Loan
Agreement, as amended hereby, or any other Loan Document, including, without
limitation, the reasonable costs and fees of Lender’s legal counsel.

 

Section 6.4 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 6.5 APPLICABLE LAW. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS NOT INCLUDING CONFLICTS OF LAW RULES.

 

Section 6.6 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE PARTIES HERETO EACH HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, COUNTERCLAIM, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AMENDMENT.

 



-5-

SMRH:4841-2483-8588.4

 



--------------------------------------------------------------------------------

Section 6.7 RELEASE OF CLAIMS. TO INDUCE LENDER TO ENTER INTO THIS AMENDMENT,
EACH BORROWER, AND BY GUARANTORS’ SIGNATURES TO THE CONSENT AND REAFFIRMATION,
EACH GUARANTOR VOLUNTARILY, KNOWINGLY AND UNCONDITIONALLY RELEASES, ACQUITS, AND
FOREVER DISCHARGES LENDER AND ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ANY AND ALL
LIABILITIES, CLAIMS, DEMANDS, DAMAGES, EXPENSES, ACTIONS, OR CAUSES OF ACTION OF
ANY KIND OR NATURE (IF THERE BE ANY), WHETHER ABSOLUTE OR CONTINGENT, DISPUTED
OR UNDISPUTED, AT LAW OR IN EQUITY, OR KNOWN OR UNKNOWN, THAT SUCH BORROWER NOW
HAS OR EVER HAD AGAINST ANY OF THE RELEASED PARTIES ARISING UNDER OR IN
CONNECTION WITH ANY OF THE LOAN DOCUMENTS OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY SUCH LIABILITIES, CLAIMS, DEMANDS, DAMAGES, EXPENSES, ACTIONS,
OR CAUSES OF ACTION ARISING OUT OF OR RELATING TO A CLAIM OF BREACH OF CONTRACT,
FRAUD, LENDER LIABILITY OR MISCONDUCT, BREACH OF FIDUCIARY DUTY, USURY, UNFAIR
BARGAINING POSITION, UNCONSCIONABILITY, VIOLATION OF LAW, NEGLIGENCE, ERROR OR
OMISSION IN ACCOUNTING OR CALCULATIONS, MISAPPROPRIATION OF FUNDS, TORTIOUS
CONDUCT OR RECKLESS OR WILLFUL MISCONDUCT. EACH BORROWER AND EACH GUARANTOR
REPRESENTS AND WARRANTS TO LENDER THAT IT HAS NOT TRANSFERRED OR ASSIGNED TO ANY
PERSON ANY CLAIM THAT IT HAS EVER HAD OR CLAIMED TO HAVE AGAINST ANY RELEASED
PARTY.

 

Section 6.8 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs, executors, and legal representatives, except that none of the
parties hereto other than Lender may assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

 

Section 6.9  Counterparts.  This  Amendment may  be  executed in one  or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.

 

Section 6.10  Effect of Waiver.  No consent or waiver, express or implied, by
Lender to or for  any breach of or deviation from any covenant, condition or
duty by any Borrower, shall be deemed a consent to or waiver of any other breach
of the same or any other covenant, condition or duty.

 

Section 6.11 Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

Section 6.12 Conflicting Provision. If any provision of the Loan Agreement as
amended hereby conflicts with any provision of any other Loan Document, the
provision in the Loan Agreement shall control.

 

Section 6.13 ENTIRE AGREEMENT.  THIS AMENDMENT, THE LOAN AGREEMENT  AND ALL
OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH AND PURSUANT TO
THIS AMENDMENT AND THE LOAN AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[Signature Pages Follow]

 



-6-

SMRH:4841-2483-8588.4

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver and Fifth
Amendment to be duly executed and delivered as of the date first written above.

 

 

BORROWER:

 

 

FUSE MEDICAL, INC

 

 

By: /s/ Christopher C. Reeg                      

Name: Christopher C. Reeg

Title: Chief Executive Officer

 

 

 

BORROWER:

 

CPM MEDICAL CONSULTANTS, LLC

 

 

By: /s/ Christopher C. Reeg                    

Name: Christopher C. Reeg

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO LIMITED WANER AND FIFTII AMENDMENT TO AMENDED AND RESTATED
BUSINESS LOAN AGREEMENT

FUSE MEDICAL, INC. & CPM MEDICAL CONSULTANTS, LLC

 



(MAY2020)

 



--------------------------------------------------------------------------------

 

 

LENDER:

 

ZIONS BANCORPORATION, N.A. dba AMEGY

BANK

 

 

By: /s/ Nicholas Diaz                              

Name: Nicholas Diaz

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE TO LIMITED WAIYER AND FIFTH AMENDMENT TO AMENDED AND RESTATED
BUSINESS LOAN AGREEMENT FUSE MEDICAL, INC. & CPM MEDICAL CONSULTANTS, LLC

 



(MAY2020)

 



--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION

 

 

Each of the undersigned guarantors acknowledges that Zions Bancorporation, N.A.
dba Amegy Bank) ("Lender'') has no obligation to provide it with notice of, or
to obtain its consent to, the terms of the foregoing Limited Waiver and Fifth
Amendment to the Amended and Restated Business Loan Agreement (the "Amendment")
. Nevertheless, each of the undersigned consents to the Amendment and other Loan
Documents effected thereby, agrees to be bound thereby and confirms and agrees
that, notwithstanding the effectiveness of the Amendment, each Loan Document to
which the undersigned is a party is, and the obligations thereunder to which it
is a party are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, in each case as amended by the
Amendment.

 

 

GUARANTORS:

 

NC 143 FAMILY HOLDINGS LP

 

 

By:

NC 143 Family Holdings GP LLC, General Partner of NC 143 Family Holdings LP

 

 

 

By:

NC 143 Family Trust, Dated October 1, 2014, as last amended, Manager of NC 143
Family Holdings GP LLC

 

 

 

 

By: /s/ Mark W. Brooks                  

Name: Mark W. Brooks

Title: Trustee of NC 143 Family Trust

 

 

By: /s/ Penelope A. Brooks            

Name: Penelope A. Brooks

Title: Trustee of NC 143 Family Trust

 

 

MARK W. BROOKS

By: /s/ Mark W. Brooks              

 

 

 

 

 

 

 

 

 

 

 

S IG NAT URH PAGE TO LIMITED WAIVER AND FIFTH AMHNDMENT TO AMHNDED AND RB STATED
B USINHSS LOAN AGRHEMENT

FUSE MEDICAL, INC. & CPM MEDICAL CONSULTANTS, LLC



(MAY2020)

 

